     Case 2:19-cv-00091-LGW-BWC Document 1 Filed 08/01/19 Page 1 of 13



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                           BRUNSWICK DIVISION

STATE FARM LIFE INSURANCE                  )
COMPANY                                    )
                                           )
      Plaintiff                            )
                                           )      CIVIL ACTION
v.                                         )
                                           )      FILE NO.____________________
PAMELA CASON                               )
                                           )
      Defendant                            )


                                   COMPLAINT

      Plaintiff STATE FARM LIFE INSURANCE COMPANY ("State Farm

Life") files a complaint against Defendant Pamela A Cason as follows:.

                              Jurisdiction and Venue

                                          1.

      State Farm Life is a corporation duly organized and existing under the laws

of the State of Illinois, maintaining its principal place of business in Bloomington,

Illinois. State Farm Life is duly licensed to do business in the State of Georgia.

                                          2.

      Defendant Pamela Cason ("Cason") is a citizen of the state of Georgia,

residing in Brunswick, Georgia, within the Southern District of Georgia.
     Case 2:19-cv-00091-LGW-BWC Document 1 Filed 08/01/19 Page 2 of 13



                                           3.

      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332, in

that (a) there is diversity of citizenship between the parties, and (b) the matter in

controversy, exclusive of interest and costs, exceeds the value of $75,000.

                                           4.

      Venue is proper in this United States District Court pursuant to 28 U.S.C. §

1391(b)(1) because the Defendant resides in this district.

                                   Cause of Action

                                           5.

      On March 8, 2018, Kerry Benjamin Cason ("the Decedent") completed an

application for life insurance with State Farm Life. On March 12, 2018, the

Decedent completed a supplement to his application for life insurance. A copy of

Policy No. LF-3742-9347 ("the Policy"), to which the application and supplement

are attached, is attached as Exhibit A.

                                           6.

      The application and supplement required the Decedent to answer questions

pertaining to his health and medical history, which were material to the risk State

Farm Life was asked to assume in providing life insurance to the Decedent.

                                           7.

      The application and supplement asked, in relevant part:
     Case 2:19-cv-00091-LGW-BWC Document 1 Filed 08/01/19 Page 3 of 13



      In the last 10 years, have you been diagnosed, treated, or been given advice
      by a member of the medical profession for any of the conditions listed
      below . . . .

       Blood disorder . . .

       Heart disorder . . .

       High blood pressure . . .

       Sleep Apnea . . . .

                                         8.

      In response to these questions, the Decedent identified "high blood pressure"

and "sleep apnea," but not "heart disorder" or "blood disorder."

                                         9.

      The application and supplement further asked:

      In the last five (5) years, have you for any reason not previously explained:

      c. Seen a physician or any member of the medical profession, had surgery,
         or been treated at a hospital or other medical facility, including
         emergency treatment?

                                        10.

      In response to this question, the Decedent answered "no."

                                        11.

      In connection with a paramedical examination, the Decedent was

interviewed and asked similar questions regarding his health and medical history.
     Case 2:19-cv-00091-LGW-BWC Document 1 Filed 08/01/19 Page 4 of 13



A copy of the paramedical examination interview transcript is attached as Exhibit

B.

                                           12.

         During the paramedical examination interview, the Decedent was asked:

         In the last 10 years, have you been diagnosed, treated, or been given advice
         by a member of the medical profession for High Blood Pressure, Chest Pain,
         Heart Attack, Heart Disorder, or Blood Vessel Disorder?

         In response, the Decedent identified only "HIGH BLOOD PRESSURE."

                                           13.

         During the paramedical examination interview, the Decedent was also

asked:

         In the last five (5) years, have you for any reason not previously explained
         seen a physician or any member of the medical profession, had surgery, or
         been treated at a hospital or other medical facility, including emergency
         treatment?

         In the last five (5) years, have you for any reason not previously explained
         had medication prescribed other than medications for cold, flu, seasonal
         allergies or birth control?

         In response to both questions, the Decedent answered "No."

                                           14.

         The only medical provider identified by the Decedent in connection with his

application for life insurance was his family practice physician, Jennifer Miller,

M.D.
     Case 2:19-cv-00091-LGW-BWC Document 1 Filed 08/01/19 Page 5 of 13



                                        15.

      Under the heading "Agreements," the Decedent's application for life

insurance stated, in relevant part:

      Coverage will be effective as of the Policy Date if the following conditions
      are met: the first premium is paid when this policy is delivered; the Proposed
      Insureds are living on the delivery date; and, on that delivery date, the
      information given to the Company is true and complete to the best of the
      Proposed Insureds' and Applicant's knowledge and belief . . .

      All Proposed Insureds and the Applicant state that the information in this
      Application and any medical history is true and complete to the best of their
      knowledge and belief. Information is not true and complete to the best of
      their knowledge and belief if it misrepresents or omits a fact which a
      Proposed Insured or the Applicant knew or should have known, regardless
      whether the misrepresentation or omission was intentional. It is agreed that
      the Company can investigate the truth and completeness of such information
      while this policy is contestable . . . .

                                        16.

      The application supplement similarly provided:

      I state that all information in this Life Application Supplement and any
      additional sheets is true and complete to the best of my knowledge and
      belief. The Life Application Supplement and any additional sheets will be
      part of the application.

                                        17.

      The Decedent named Cason as the sole, 100% beneficiary of life insurance

benefits payable under the Policy.
     Case 2:19-cv-00091-LGW-BWC Document 1 Filed 08/01/19 Page 6 of 13



                                        18.

      The Policy was issued on April 5, 2018, with a Policy Date of February 10,

2018, in the face amount of $250,000.00.

                                        19.

      The front page of the Policy provided: "This Policy is based on the

Application and the payment of premiums for the term of insurance while the

Insured lives."

                                        20.

      Under the heading GENERAL PROVISIONS, the Policy provided in

relevant part:

      The Contract. This Policy contains the Basic Plan, any amendments,
      endorsements, any Riders, and a copy of the Application. This Policy is the
      entire contract. We have relied on the statements in the Application in
      issuing this Policy. We reserve the right to investigate the truth and
      completeness of those statements. In the absence of fraud, those statements
      are representations and not warranties. Only statements in the Application
      will be used to rescind this Policy or deny a claim within the time period
      specified in the Incontestability provision . . . .

      Incontestability. Except for nonpayment of premiums, We will not contest
      the Basic Plan after it has been in force during the Insured's lifetime for 2
      years from the Policy Date. Except for nonpayment of premiums, We will
      not contest any reinstatement after it has been in force during the lifetime of
      the Insured for 2 years from the Effective Date of the reinstatement. Any
      contest will be based on statements made in the Application that are material
      to the risk or the hazard assumed by Us . . . .

                                        21.

      The Decedent died on November 7, 2018. copy of the Decedent's death
     Case 2:19-cv-00091-LGW-BWC Document 1 Filed 08/01/19 Page 7 of 13



certificate is attached as Exhibit C.

                                        22.

      On or about December 4, 2018, Cason completed a claim form for life

insurance benefits under the Policy. A copy of Cason's life insurance claim form is

attached as Exhibit D.

                                        23.

      Because the Decedent died within the Policy's two year contestable period,

State Farm Life conducted an investigation into the Decedent's health and medical

history.

                                        24.

      State Farm Life obtained medical records showing that material information

was not disclosed in the Decedent's application and supplement, or in the

paramedical examination interview.

                                        25.

      Specifically, the Decedent's medical records showed that he was diagnosed,

treated, and prescribed medications for atherosclerosis coronary artery disease with

stents implanted in 2010 and 2013, was treated for hyperlipidemia and leukopenia,

and was prescribed Ativan, Benicar, Plavix, Zocor, Coreg and Carvedilol. The

records also showed he was treating with Lana Skelton, M.D., a cardiologist.
     Case 2:19-cv-00091-LGW-BWC Document 1 Filed 08/01/19 Page 8 of 13



                                         26.

      By letter dated January 9, 2019, State Farm Life wrote to Cason stating:

      Before an insurance policy can be issued, it is necessary that a formal
      application for insurance be completed. The information contained in that
      application is very important in determining if a proposed insured is eligible
      for coverage.

      When the application for Life Insurance was approved, a copy of the
      completed application was attached to and made a part of the policy. In this
      way, the application was available for review so that if there were any errors
      or omissions, the Company could be notified. We have included with this
      letter copies of the applications for Life Insurance dated March 8, 2018 and
      March 12, 2018.

      In the process of developing your claim, we learned the application did not
      include information about the insured's history of coronary artery disease
      which included a coronary stent in 2013 and a cypher stent in 2010.

      Our information indicates that Kerry Benjamin Casen was treated by Dr.
      Jennifer Miller and Dr. Lana Skelton in 2016 and 2017. Medical records
      indicate he was treated for atherosclerosis coronary artery disease with stents
      implanted in 2010 and 2013. Records also indicated he was treated for
      hyperlipidemia and leukopenia and was prescribed Ativan, Benicar, Plavix,
      Zocor, Coreg and Carvedilol.

      This information was not disclosed on the application and would have been
      material to our decision to issue the policy. Had we known of this
      information, this policy would not have been issued. Therefore, we are
      unable to approve your claim.
      Our check for $1,759.20 is enclosed. This represents a full refund of
      premiums paid.

A copy of the January 9, 2019 letter is attached at Exhibit E.

                                         27.

      Because material information was not disclosed in the Decedent's
     Case 2:19-cv-00091-LGW-BWC Document 1 Filed 08/01/19 Page 9 of 13



application(s), State Farm Life was not aware of his true medical history at the

time of the issuance of the Policy.

                                          28.

      The Decedent had a duty to inform State Farm Life of his true medical

history at the time of his application for insurance.

                                          29.

      Had the Decedent disclosed his true medical history as required by the

application(s) and the Policy, the Policy would not have been issued.

                                       Count I

                          Declaratory Judgment
     The Conditions Precedent to Contract Formation Were Not Satisfied

                                          30.

      State Farm Life incorporates by reference paragraphs 1 through 29 of its

complaint the same as if set out verbatim.

                                          31.

      The Policy never went into effect because the Decedent materially

misrepresented his health and medical history in the application(s), and therefore,

the conditions precedent to contract formation were not satisfied.

                                          32.

      Therefore, State Farm Life seeks a declaration that pursuant to the terms of

the Policy, the Policy never went into effect, and that Cason not entitled to benefits
    Case 2:19-cv-00091-LGW-BWC Document 1 Filed 08/01/19 Page 10 of 13



under the Policy.

                                      Count II

                          Declaratory Judgment
  The Conditions Precedent to Liability Under the Policy Were Not Satisfied

                                           33.

      State Farm Life incorporates by reference paragraphs 1 through 32 of its

complaint as if herein set out verbatim.

                                           34.

       No coverage under the Policy attached because material statements and

answers in the Decedent's application(s) were not true and complete as of the date

of issuance of the Policy.

                                           35.

      Therefore, State Farm Life seeks a declaration that no coverage or liability

under the Policy exists due to the Decedent's failure to satisfy conditions set forth

in his application(s) for insurance, and that Cason is not entitled to benefits under

the Policy.

                                      Count III

                                     Rescission

                                           36.

      State Farm Life incorporates by reference paragraphs 1 through 35 of its

complaint the same as if set out verbatim.
    Case 2:19-cv-00091-LGW-BWC Document 1 Filed 08/01/19 Page 11 of 13



                                        37.

      The Decedent's failure to disclose to State Farm Life his true medical history

constituted an omission and a concealment of facts rendering the statements in his

application(s) for insurance incorrect and misrepresentations.

                                        38.

      The Decedent's misrepresentations, omissions, concealment of facts, and

incorrect statements were made for the purpose of obtaining insurance; the

Decedent intended for State Farm Life to rely on his statements and responses to

the health and medical history questions in her application(s); State Farm Life did

rely on the Decedent's statements and responses and did not know that they were

untrue; and State Farm Life relied to its detriment and damage in accepting the

application(s) and issuing the Policy to the Decedent.

                                        39.

      The aforesaid misrepresentations, omissions, concealment of facts, and

incorrect statements were fraudulent.

                                        40.

      The aforesaid misrepresentations, omissions, concealment of facts, and

incorrect statements were material to the acceptance of the risk and to the hazard

assumed by State Farm Life.
     Case 2:19-cv-00091-LGW-BWC Document 1 Filed 08/01/19 Page 12 of 13



                                             41.

          State Farm Life, in good faith, would not have accepted the application and

would not have issued the Policy, had the true facts had been known to it, as

required by the application(s) for insurance.

                                             42.

          State Farm Life has made, and hereby makes a continuing tender to Cason of

a refund of all premiums paid for the Policy.

                                             43.

          State Farm Life is entitled to rescind the Policy by reason of the matters set

forth above on any or all of the grounds provided by O.C.G.A. § 33-24-7(b), and is

entitled to a declaration by this Court that the Policy was void ab initio and of no

effect.

          WHEREFORE, STATE FARM LIFE INSURANCE COMPANY prays:

          (a) That the Court enter judgment in its favor declaring that Policy No. LF-

3742-9347 is unenforceable, and never went into effect;

          (b) That the Court enter judgment in its favor declaring that no benefits are

payable under Policy No. LF-3742-9347;

          (c) That Policy No. LF-3742-9347 be declared by this Court to be rescinded,

void ab initio, and of no effect;

          (d) That it be awarded its reasonable attorney's fees and costs; and
   Case 2:19-cv-00091-LGW-BWC Document 1 Filed 08/01/19 Page 13 of 13



     (e) That it have such other and further relief to which it is entitled.

     This 1st day of August, 2019.


                                                     s/ Elizabeth J. Bondurant
                                                     Elizabeth J. Bondurant
                                                     Georgia Bar No. 066690

                                                     s/ Aaron E. Pohlmann
                                                     Aaron E. Pohlmann
                                                     Georgia Bar No. 582685

                                                     Attorneys for Plaintiff
                                                     State Farm Life
                                                     Insurance Company

WOMBLE BOND DICKINSON (US) LLP
271 17th Street NW, Suite 2400
Atlanta, Georgia 30363
Telephone: (404) 872-7000
Facsimile: (404) 888-7490
lisa.bondurant@wbd-us.com
aaron.pohlmann@wbd-us.com
